     Case 5:19-cv-00543-TKW-MAF Document 19 Filed 09/14/20 Page 1 of 2




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        PANAMA CITY DIVISION

LARRY JEROME WILLIAMS,

      Petitioner,
v.                                                Case No. 5:19cv543-TKW-MAF
STATE OF FLORIDA,

      Respondent.
                                           /

                                     ORDER

      This case is before the Court based upon the magistrate judge’s Report and

Recommendation (R&R) (Doc. 17). Petitioner was afforded an opportunity to file

objections to the R&R, but he did not do so. Instead, Petitioner filed a “Motion for

Release from Florida State Prison” (Doc. 18) in which he listed a number of things

he did not understand about his trial and sentence. This filing did not raise any

specific issues with the R&R beyond stating that “I do not understand reply [sic] and

recommendation means this case.”

      The R&R clearly explains that Petitioner’s amended habeas petition under 28

U.S.C. §2254 must be dismissed because it was not filed within the time allowed by

federal law. The Court agrees with the analysis in the R&R as well as the disposition

recommended by the magistrate judge. Accordingly, it is

      ORDERED that:
Case 5:19-cv-00543-TKW-MAF Document 19 Filed 09/14/20 Page 2 of 2




1.    The R&R is adopted and incorporated by reference in this Order.

2.    Respondent’s motion to dismiss (Doc. 16) is GRANTED, and

      Petitioner’s amended §2254 petition is DISMISSED as untimely.

3.    A certificate of appealability is DENIED.

4.    Leave to appeal in forma pauperis is DENIED.

5.    All relief requested in the “Motion for Release from Florida State

      Prison” (Doc. 18) is DENIED.

6.    The Clerk shall close the file.

DONE and ORDERED this 14th day of September, 2020.

                           T. Kent Wetherell, II
                          T. KENT WETHERELL, II
                          UNITED STATES DISTRICT JUDGE




                                   2
